Citation Nr: 0900150	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant served with the New York Army National Guard 
(ARNG) from November 1962 to February 1966, with a period of 
active duty for training (ACDURTA) from April 9, 1964 to 
October 8, 1964.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In August 2006 the appellant testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of his hearing 
has been associated with the record.

The Board remanded the appeal for additional development of 
the record in January 2007.


FINDING OF FACT

Back disability to include tendonitis is not attributable to 
the any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

A back disability was not incurred during the appellant's 
period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1110, 101(24) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in January 2002 explained that VA would make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to support his claim.  It discussed the 
evidence necessary to support a claim of entitlement to 
service connection.  The appellant was told of records 
requested by VA.  

An April 2002 letter listed the evidence that had been 
received, as well as evidence that had been requested by VA.  
The evidence necessary to establish service connection was 
discussed.

In June 2004 the appellant was asked to identify any 
additional evidence or information he thought might support 
his claim.  The evidence of record was listed and the 
appellant was told how VA would assist him in obtaining 
additional pertinent evidence.  

In February 2007 the appellant was asked to identify all 
medical evidence from providers who had treated him for his 
claimed back disability since October 1964.  He was also 
advised of the types of non-medical evidence that might 
support his claim.  He was also told how VA determines 
disability ratings and effective dates.

In March 2008 the appellant was asked o complete and submit a 
release form for a previously identified private physician.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been sought, and those 
which were obtained are associated with the record.  The 
Board observes that the appellant was asked in February 2007, 
April 2007, and March 2008 to provide additional information, 
to include a current release so that private medical records 
could be obtained.  Unfortunately, the appellant has not 
responded to those requests.  A VA orthopedic examination has 
been conducted.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

As noted, the appellant had service with the New York Army 
National Guard (ARNG) from November 1962 to February 1966, 
with a period of active duty for training (ACDUTRA) from 
April 9, 1964 to October 8, 1964.

He contends that during ACDUTRA, he sustained a back injury, 
which is the cause of his current back disability.

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the appellant's 
back or spine.  The only outpatient encounter recorded 
pertains to an injury to the veteran's right hand.  Upon 
discharge examination in September 1964, the appellant denied 
lameness, bone or joint deformity, and arthritis or 
rheumatism.  Clinically, his spine was normal.  

Service personnel records show that the appellant was 
discharged from the ARNG in February 1966.  He was found to 
be physically disqualified for retention due to herniation of 
nucleus pulposus not incident to ARNG service.  

A June 2001 report by the appellant's private physician, 
D.T.S., M.D. indicates chronic recurring back pain and a 
history of herniated disc since the appellant's time in 
service.  He noted that he had been providing treatment for 
the previous 10 years.  

A VA spine examination was carried out in June 2002.  The 
appellant reported that he was injured in service while 
moving milk from a truck to a platform.  He indicated that he 
slipped on a wet platform and fell on his back, and that he 
had suffered from low back pain since that time.  He reported 
constant pain since 1965.  The diagnoses were chronic low 
back pain with radiation to the right thigh and herniated 
nucleus pulposus by history.

The report of a June 2002 VA general medical examination 
reflects the appellant's report of a fall from a truck during 
active service.

An April 2003 questionnaire completed Dr. S. indicates that 
the appellant's spinal condition was related to his military 
service.  Dr. S. indicated that the appellant fell while in 
service, which contributed to his problem.  He offered a 
diagnosis of herniated lumbosacral disc with radiculopathy.  
A separate April 2003 statement indicates chronic recurring 
back pain causing radiculopathy and a history of herniated 
disc since service.  A March 2006 statement from Dr. S. 
indicates essentially the same information.

At his August 2006 hearing the appellant testified that his 
ACDUTRA included service as a truck driver, and that he was 
required to load hundred pound bags of foods onto a truck.  
He indicated that he turned and stepped onto a platform, and 
went down between the platform and the truck.  He stated that 
he reported to his sergeant, and was told to go to sick call, 
but that he did not seek treatment.  He specifically stated 
that he did not seek medical treatment for his back during 
his six months of ACDUTRA.  He indicated that he did not seek 
treatment for his back until it started to bother him during 
weekly meetings with the ARNG.  

Analysis

As an initial matter, the Board notes that the appellant did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).

As a preliminary matter the Board notes that as member of the 
National Guard with active duty for training only who has not 
yet established service connection for any disability, the 
appellant has not established his status as a veteran.  In 
this regard, the Board observes that active military, naval, 
or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2008).  That is to say, when a 
claim is based on a period of ACDUTRA, there must be evidence 
that the individual concerned died or became disabled during 
the period of ACDUTRA as a result of a disease or injury 
incurred or aggravated in the line of duty.  In the absence 
of such evidence, the period of ACDUTRA would not qualify as 
"active military, naval, or air service" and the claimant 
would not achieve veteran status for purposes of that claim.  
See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. 
at 419.

Having carefully reviewed the record, the Board concludes 
that service connection for a back disability is not 
warranted.  There is current evidence of a low back 
disability.  However, the Board observes that there is no 
credible evidence showing that the claimed disability is 
associated with the appellant's period of ACDUTRA.  

The Board notes that the appellant's service medical records 
are completely silent regarding any diagnosis, complaint, or 
abnormal finding pertaining to the appellant's spine.  While 
Dr. S. has provided conclusory statements indicating that the 
appellant's current back complaints are related to a fall in 
service, such statements fail to account for a complete 
absence of complaints referable to the appellant's back 
during ACDUTRA.  The appellant's report of a fall and 
resultant back symptoms during ADCUTRA is wholly inconsistent 
with his denial of back problems on discharge from ACDUTRA in 
September 1964, and the clinical findings on examination at 
that time.  

The Board finds the appellant's denial of pertinent problems 
at separation to be more credible than his recent reports of 
a back injury during ACDUTRA, which were offered in support 
of this claim for compensation.  Thus, the medical opinion of 
Dr. S., based on the appellant's statements, is less 
probative than his denial of pertinent complaints at 
separation.  Accordingly, the Board must find the opinion of 
Dr. S. to be unpersuasive as to the etiology of the veteran's 
current low back disability, as the physician's opinion is 
based upon an unreliable history.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (The Board is not required to 
accept a physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.)

With respect to the appellant's contention that he has 
suffered from back problems since ACDUTRA, the Board 
concludes that such a report is unreliable, not credible and 
cannot establish onset of the claimed disabilities.  Clearly, 
the appellant is competent to report that he experienced 
symptoms during service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  However, competence and credibility are 
separate matters which must be addressed.  Although the 
appellant reports an injury during ACDUTRA and symptoms since 
that time, the appellant's spine was clinically normal at 
separation from ADCUTRA and the service medical records are 
otherwise silent for any spinal pathology or complaints.  A 
May 2002 VA Form 21-4142, Authorization and Consent to  
Release Information to the Department of Veterans Affairs 
indicates that the appellant had been receiving care from Dr. 
S. for 30 years, which would place initial treatment in 
approximately 1972.  A subsequent VA Form 21-4142 indicates 
that the appellant had received treatment from Dr. S. 
beginning in 1990.  The silent and normal separation 
examination constitute negative evidence and is in contrast 
with the appellant's report of in-service injury and 
symptomatology.  The appellant's silence, when otherwise 
affirmatively speaking, constitutes negative evidence.  
According to the June 2001 statement by Dr. S., the appellant 
had received treatment for his back disability since 1991.
Any assertion that the veteran "noted" a back disability 
during service is not credible.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  
Moreover, any statement, lay or medical, that such continued 
is not credible.  Again, the Board notes that the appellant 
is competent to report that he had an injury and subsequent 
symptoms during ACDURA; however such reports are unreliable 
and not credible.

In summary, the preponderance of the evidence is against a 
finding of disability due to a back injury during ACDUTRA.  
Accordingly, there is no basis upon which to grant service 
connection.

In reaching this conclusions, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


